DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgement
Applicant’s amendments and arguments dated 06/26/2020 is acknowledged. Accordingly, pending in this Office Action are claims 1 and 3-21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enquist et. al., U.S. Pat. Pub. 2017/0179029, hereafter Enquist (of record),  in view of Liu et. al., U.S. Pat. Pub. 2013/0320556, hereafter ‘556 (of record), and further  in view Enquist, U.S. Pat. Pub. 2017/0062366, hereafter ‘366 (of record). 
Regarding claim 1, Enquist discloses (Figs 8A-8C) a method of forming a microelectronic assembly , comprising:
providing a first through silicon via (TSV) [105] in a first substrate [101b]  having an upper surface [106b], the first TSV [105] normal to the first upper surface [106b];
forming a first metal contact pad [103b] in the first upper surface electrically coupled to or formed with the first TSV, the first metal contact pad extending partially into the first substrate  [101b] below the first upper surface and aligned with the first TSV in the direction from the first upper surface through the first substrate; 
In another embodiment (Figs 6A-6D) Enquist further discloses: 
forming a second metal contact pad [65] in the first upper surface, wherein no TSV is disposed under the second metal contact pad in the direction from the first upper surface through the first substrate [61] and
planarizing (par. [0131]) the first upper surface to have a predetermined maximum surface variance for direct bonding.
Enquist does not explicitly disclose the first and second metal contact  pads in a single embodiment. Enquist fails to explicitly disclose the planarizing adjusting a first recess of the first metal contact pad relative to the first upper surface by a first amount and a second  recess of the second metal  contact pad relative to the first upper surface by a second amount  that is less than the first amount to compensate for thermal expansion of the TSV, the first metal contact pad, and the second metal contact pad relative to the first upper surface

Enquist in view of ‘556 fails to explicitly disclose
 adjusting the recesses  to compensate for thermal expansion of the TSV and first metal contact pad relative to the first bonding surface. However, this limitation is obvious over Enquist in view of ‘366 Enquist mentions (par. [0143]) direct bonding metal surfaces at elevated temperatures using coefficient of thermal expansion (CTE), while ‘366 teaches (par. [0031], [0032], [0045], [0053]) leaving a recess ( dishing) in the direct bonding technique to compensate for thermal expansion to produce a better direct bond.     Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to planarize to adjust the recess of the first metal contact pad relative to the first bonding surface to compensate for thermal expansion of the TSV and first metal contact pad relative to the first bonding surface, because ‘0366 simply discloses the direct hybrid bonding technique in more detail. 
While the combination of references fails to explicitly disclose the second amount being less than the first amount, this limitation is obvious over the combination of references, because Liu teaches  (par. [0050]) that it is very important to produce high quality alignment for bonding surfaces.
A deeper recess follows from optimization of this Result-effective variable (MPEP, latest Edition, 2144.05.IIA,B), since pads of different sizes respond differently to heating.

Regarding claim 6 , Enquist in view of ‘556 in view of ‘366 discloses everything as applied above. Enquist further discloses (Figs 8A-8C, par. [0125])     further comprising:
providing a second substrate [101a];
direct bonding the planarized first upper surface of the first substrate to the second substrate without an intervening adhesive (Figs 8A-8C).
Regarding claim 7, Enquist in view of ‘556 in view of ‘366 discloses everything as applied above. Enquist further discloses (par. [0074], both substrates can comprise additional vias and other electrical connections) wherein the second substrate further comprises an electrically conductive via extending at least partially therethrough.
Regarding claim 8, Enquist in view of ‘556 in view of ‘366 discloses everything as applied above. Enquist further discloses (Figs 8A-8C, par. [0125]) further comprising heating the bonded first and second substrates to provide an electrical path between the first metal contact pad and an electrical feature on the second substrate.
Regarding claim 9, Enquist discloses (Figs 8A-8C) a method of forming a microelectronic assembly, comprising:
forming a first TSV [105] provided in a first substrate [101b]  having a first upper surface [106b], the first TSV [105] extending into the first substrate in a direction normal to the first upper surface [106b];
forming a first metal contact pad [103b] in the first upper surface, the first metal contact pad extending partially into the first substrate  [101b] below the first upper surface, the first contact pad 
In another embodiment (Figs 6A-6D) Enquist further discloses: 
forming a second metal contact pad [65] in the first upper surface , the second metal contact pad extending partially into the first substrate below the first upper surface, wherein no TSV is disposed under the second metal contact pad in the direction from the first upper surface through the first substrate [61] and

planarizing (par. [0131]) the first bonding surface to have a predetermined maximum surface variance for direct bonding, 
Enquist does not explicitly disclose the first and second metal contact  pads in a single embodiment. Enquist fails to explicitly disclose the planarizing adjusting a first recess of the first metal contact pad relative to the first upper surface by a first amount and a second  recess of the second metal  contact pad relative to the first upper surface by a second amount  that is different  from the first amount to compensate for thermal expansion of the TSV, the first metal contact pad, and the second metal contact pad relative to the first upper surface
However, ‘556 discloses (Figs 1 – 6, par. [0020], some pads [112] are connected to a via, Fig. 1) the first and second contact pads in a single embodiment (a plurality if metal contact pads [112] and at least one via [110], as in the preamble of the claim), the planarizing adjusting a first recess of the first metal contact pad relative to the first upper surface by a first amount and a second recess of the second metal  contact pad relative to the first upper surface by a second amount  different from the first amount
Enquist does not explicitly disclose adjusting the recess of the first and second metal contact pad relative to the first bonding surface to compensate for thermal expansion of the TSV and first metal .

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enquist et. al., U.S. Pat. Pub. 2017/0179029, hereafter Enquist, in view of Liu et. al. U.S. Pat. Pub. 2013/0320556, hereafter ‘556 (of record), in view Enquist, U.S. Pat. Pub. 2017/0062366, hereafter ‘366, and further in view of Liu et. al., U.S. Pat. Pub. 2017/0358551, hereafter Liu.
Regarding claims 3 and 10, Enquist in view of ‘556 in view of ‘366 in view of Liu discloses everything as applied above. Liu further discloses (Fig. 5) wherein the first metal contact pad [112a] (right) has a larger surface area at the first bonding surface than the second metal contact pad [112a] (left).

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enquist et. al., U.S. Pat. Pub. 2017/0179029, hereafter Enquist,  in view of Liu et. al., U.S. Pat. Pub. 2013/0320556, hereafter ‘556 (of record) in view Enquist, U.S. Pat. Pub. 2017/0062366, hereafter ‘366, and further in view of Sanders et. al., U.S. Pat. Pub. 2014/0332980 (of record), hereafter Sanders.

However, Sanders discloses (Figs 15-16) further comprising processing the surface opposite the first bonding surface for bonding. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Enquist in view of ‘366 with the teachings of further 3D integration of Sanders, because Sanders teaches (par [0003],[0004]) that 3DIC structures, such as one of Sanders, greatly increase integration of semiconductor devices.
Using direct bonding as taught by Enquist et. al. would be obvious over the combination of references.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enquist et. al., U.S. Pat. Pub. 2017/0179029, hereafter Enquist, ),  in view of Liu et. al., U.S. Pat. Pub. 2013/0320556, hereafter ‘556 (of record),  in view Enquist, U.S. Pat. Pub. 2017/0062366, hereafter ‘366, in view of Sanders et. al., U.S. Pat. Pub. 2014/0332980 (of record), hereafter Sanders.
Regarding claim 12, Enquist in view of ‘556 in view of ‘366  in view of Sanders discloses everything as applied above. Sanders further discloses (Figs 7-10) wherein the processing comprises thinning (Fig. 7) the first substrate and depositing one or more layers [78] (Figs 10,11) to balance a stress in the first substrate cause by the first surface (Inherent for dielectrics such as polyimide typically used in 3DIC circuits, such as those of Enquist).
Regarding claim 13, Enquist in view of ‘556 in view of ‘366  in view of Sanders discloses everything as applied above. Sanders further discloses (Fig. 8,10) wherein thinning the first substrate [54] exposes the first TSV [76], and the one or more layers [78] are formed over the TSV [76], the 
Regarding claim 14, Enquist in view of ‘556 in view of ‘366  in view of Sanders discloses everything as applied above. Sanders further discloses (Fig. 12, par. [0029], damascene process generally meets all the limitations of the claim. It is not specifically disclosed because it is well known and widely used.  Further comprising depositing a barrier layer onto exposed surfaces of the opening prior to depositing a conductive material on the barrier layer and within the opening prior to filling the opening with a conductive material by PVD, electroplating, or other deposition process is the widely used damascene process.
Furthermore, the Examiner takes an Official Notice that it would have been obvious to make these further steps, because this is generally how interconnects such as these in Sanders are made (a damascene process deposits a barrier layer in the opening
Regarding claim 15, Enquist in view of ‘556 in view of  ‘366  in view of Sanders discloses everything as applied above.  Enquist further discloses (Figs 8A-8C, par. [0125])    further comprising:
direct bonding the first substrate to the second substrate using a dielectric-to-dielectric, non-adhesive bonding technique at the first upper surface of the first substrate (Figs 8A-8C).
Regarding claim 16, Enquist in view of ‘556 in view of  ‘366  in view of Sanders discloses everything as applied above.  Enquist further discloses (Figs 8A-8C, par. [0125]) further comprising transferring heat from the first substrate to the second substrate via the first TSV and one or more conductive structures embedded within the second substrate and exposed at a bonding surface of the second substrate (The metallic objects inherently  do that when  heated, as in direct bonding).

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et. al., U.S. Pat. Pub. 2017/0358551, hereafter Liu.

a first TSV [110a] provided within a first substrate [106a] having a first bonding surface [134], the first TSV extending into the first substrate [106a] in a direction normal to the first bonding surface; and
a first metal contact pad [112a] and a second metal contact pads [112a] in the first bonding surface, the first metal contact pad extending partially into the first substrate below the first bonding surface, the first metal contact pad disposed over and aligned with the first TSV in the direction from the first bonding surface through the first substrate, the second metal contact pad extending partially into the first substrate below the first bonding surface, the first metal contact pad has a larger surface area than the second metal contact pad (see Fig. 5).
The limitation “wherein no TSV is disposed under the second metal contact pad in the direction normal to the first bonding surface” is further obvious over Liu (Fig. 1, par [0043]), because Liu teaches (Fig. 1, par. [0043]) that pads or other connecting layers can be used in hybrid bonding
Regarding claim 20, Liu discloses everything as applied above.  Liu further discloses (par. [0020]) wherein the first substrate is direct bonded to a second substrate using a direct dielectric-to-dielectric, non-adhesive bonding technique at the first bonding surface of the first substrate (Hybrid bonding).
Regarding claim 21, Liu discloses everything as applied above.  Liu further discloses (par. [0043]) 
Wherein the first amd secondmetal contact pads are directly bonded to corresponding conductive features of the second substrate without an adhesive.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et. al., U.S. Pat. Pub. 2017/0358551, hereafter Liu, in view of Sanders et. al., U.S. Pat. Pub. 2014/0332980 (of record), hereafter Sanders.

However, Sanders discloses (Figs 15-16) wherein the first substrate includes a second bonding surface (bottom surface for the middle package) on a side opposite the first bonding surface  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Liu with the teachings of further 3D integration of Sanders, because Sanders teaches (par [0003],[0004]) that 3DIC structures, such as one of Sanders, greatly increase integration of semiconductor devices.
Regarding claim 19, Liu discloses everything as applied above. Liu  fails to explicitly disclose the first substrate includes a stress balancing layer to compensate for stress in the first substrate caused by the first surface.
However, Sanders discloses (Figs 7-10) the first substrate includes a stress balancing  layer [78] (Figs 10,11) to compensate for stress in the first substrate cause by the first bonding surface (Inherent for dielectrics such as polyimide typically used in 3DIC circuits, such as those of Enquist. The Examiner take an Official Notice that such layers are typically resins).

Response to Arguments
Based on Applicant’s amendments and arguments, the rejection of claims 17 and 20 under 35 U.S.C. 102(a)(1)has been withdrawn. The objection to claims for informalities has been withdrawn.
Applicant’s arguments with respect to claim(s) 1 and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/Examiner, Art Unit 2817